Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

In Claim 1, the subject matter of the parent application does not include a controller configured to: align or index the one or more sensors of the sensor package with or on at least a portion of the target object at least during an inspection operation; 
In Claim 19, the subject matter of the parent application does not include a controller configured to receive the at least location and direction information, and to: align or index the one or more sensors of the sensor package to a determined aspect of the target object and execute one or more movements of the support platform relative to that determined aspect so as to sequentially expose the sensor package to portions of the target object in a determined pattern.
In Claim 20, the subject matter of the parent application does not include directing one or more sensors of a sensor package toward at least a portion of a target object at least during an inspection operation to generate inspection information.
Accordingly, the dependent claims encompassing the subject matter of the independent claims 1, 19, and 20 will not benefit from the priority date of the parent application.
Therefore, Claim 1-21 are examined based on the priority date/effective filing date of this application: 12/31/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over William Motzer et al. (US 2011/0295427), hereinafter ‘Motzer’.

With regards to Claim 1, Motzer discloses an inspection system [0001], comprising: a sensor package comprising one or more sensors that are configured to obtain and to provide inspection data (sensor 102, Fig.1) relating to at least one target object (structure 104, Fig.1); a support platform (base 212, articulated robotic system 200, Fig.1) configured to carry the sensor package to the at least one target object (the operator 412 directs arm 204 past obstacles 116 inside target object 104 [0022]; Fig.1); and a controller (control system 400, Fig.1) configured to: align or index the one or more sensors of the sensor package with or on at least a portion of the target object at least during an inspection operation (aligning articulated robotic system 200 and/or structure 104 with respect to a coordinate system to enable registering a relative location of positioning sensor 206 and inspection sensor 102 [0020]; robotic system 200 is 
Motzer also discloses obtaining inspection data such as parameters of a structure subject to the inspection (inspection sensor 102 detects at least one parameter of structure 104. As such, inspection sensor 102 may be used to inspect a surface of structure 104 and/or scan data for system 100. Inspection sensor 102 may be, without limitation, an optical sensor, a camera, an infrared sensor … [0015].
However, Motzer does not specifically disclose sending inspection information from the one or more sensors to the at least one remote operator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer to include, along with the positioning data, the obtained parameter data of the target areas of interest as it would be an ultimate goal of an inspection by the remote operator after the proper placement of the remote sensor (A positioning system determines a position of the target object to be inspected, Abstract; inspection sensor 102 detects at least one parameter of structure 104 [0015]). 

With regards to Claim 4, Motzer additionally discloses the sensor package is part of an inspection device and is at least a visual or optical system (Inspection sensor 102 may be, without limitation, an optical sensor, a camera [0016]).

With regards to Claim 5, Motzer additionally discloses that the inspection device further comprises a non-visual, non-destructive inspection and testing device (any type 

With regards to Claim 6, Motzer additionally discloses that the support platform further comprises a housing (an articulated robotic system 200 with a mobile base 212, Fig.1) and the inspection device is at least partially disposed within the housing (Fig.1, Articulated arm 204 disposed within the mobile base 212; an articulated arm 204 extending from mobile base 212 [0016]).
Motzer also discloses that the housing is mobile (above) and, therefore, is configured to be moved from its position.
Motzer also discloses automatically controlling such move (control system provides a virtual representation of said articulated robotic system based on the first position of the remote sensor, and moves said articulated robotic system, Claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer to enable such mobile housing to be manipulated (moved) by the at least one remote operator via the receipt of the one or more control instructions, programming instructions, or configuration instructions to 

With regards to Claim 7, Motzer discloses the claimed limitations as discussed in Claim 1.
In addition, Motzer discloses perform an inspection operation based at least in part on environmental information proximate to the support platform (in the exemplary embodiment, range meter 302 measures relative distances of an exterior features 210 of articulated robotic system 200, such as points on base 212. More specifically, in the exemplary embodiment, local coordinate measurement system 300 facilitates aligning articulated robotic system 200 and/or structure 104 with respect to a coordinate system to enable registering a relative location of positioning sensor 206 and inspection sensor 102 [0020]).

With regards to Claim 8, Motzer discloses the claimed limitations as discussed in Claim 7.

With regards to Claim 10, Motzer discloses the claimed limitations as discussed in Claims 4-6.

With regards to Claim 11, Motzer discloses the claimed limitations as discussed in Claim 10.


With regards to Claim 12, Motzer discloses the claimed limitations as discussed in Claim 11.
In addition, Motzer discloses that an operator having access to the presentation, and generating and sending the one or more control instructions, programming instructions, or configuration instructions to the support platform, and the operator is located remotely from the support platform as discussed above.
However, Motzer does not specifically disclose that the controller is further configured to initiate a remote collaboration session between a first operator having access to the presentation, and a second operator generating and sending the one or more control instructions, programming instructions, or configuration instructions to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer to split the above functions between the two operators as so desired for any technical/technological/responsibility reasons while ensuring a corresponding (remote, if both operators are remote) collaborations to maintain a workable work process of inspection.

With regards to Claim 13, Motzer discloses the claimed limitations as discussed in Claim 11.
In addition, Motzer discloses that the presentation includes a notes section configured to provide to the at least one operator one or more of text, images, audio, video, or a combination of two or more thereof (Form the operator workstation 400 the operator 412 directs arm 204 past obstacles 116 inside target object 104 by watching a virtual display of the target object 104, robotic arm 204, positioning sensor 206, and inspection sensor 102 are displayed on a graphical presentation interface 406. Information from the positioning sensor 206 is converted into the coordinate system of target object 104 in order to place the virtual objects in the proper positions and orientations on the graphical presentation interface 206. [0022]).

With regards to Claims 19 and 20, Motzer discloses the claimed limitations a s discussed with regards to Claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Dwight Tays et  al. (US 2010/0057512), hereinafter ‘Tays’.
With regards to Claim 2, Motzer additionally discloses the inspection system of claim 1, further comprising a display configured to present at least one inspection management graphical user interface to the at least one remote operator, and the inspection management graphical user interface comprises a map and one or more icons (inspection sensor 102 are displayed on a graphical presentation interface 406 [0022]; Fig.2), the icons indicating: the at least one target object location on the map (Form the operator workstation 400 the operator 412 directs arm 204 past obstacles 116 inside target object 104 by watching a virtual display of the target object 104 [0022]).
However, Motzer does not specifically disclose the icon indicating an inspection status of the at least one target object.
Tays also discloses target object locations on a display of a graphical user interface [0114, 0132] and discloses the icon indicating an inspection status of the at least one target object (An inspection status indicator 1510 similar to the inspection status indicator 1312 [0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer in view of Tay to use/present the icon indicating an inspection status of the at least one target object to better control/monitor the inspection process (displaying to a user at the computer inspection status information in connection with one or more components of a linear asset 

With regards to Claim 3, Motzer in view of Tays discloses the claimed inventions a discussed in Claim 2.
In addition, Tays discloses the display is configured to vary characteristics of the one or more icons to denote characteristics of the inspection data (icons 1310, 1510, Figs. 13, 15; [0188]), the at least one remote operator (Fig.14, Inspected by: 835818), one or more assets associated with the at least one target object (A Track (Trk) 1316 and a Local ID 1318 that are track segment identifiers [0192]; Fig. 17, Condition 1718), or a combination of two or more thereof, as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Elichi Kobayashi (US 2018/0158223), hereinafter ‘Kobayashi’.
Motzer discloses the claimed invention as discussed in Claim 7.
Motzer also discloses the one or more actions comprise indexing or aligning the inspection device on a determined aspect of the target object, as discussed in Claim 1, and executing one or move movements of at least one of the support platform, the housing, or the inspection device relative to that determined aspect so as to sequentially expose the sensor package to portions of the target object (Fig.2, Elements 116), and thereby to inspect of an area of the target object, as discussed above.
However, Motzer does not specifically disclose exposing the sensor package to portions of the target object in a determined pattern over a period of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer in view of Kobayashi to expose the sensor package to portions of the target object in a determined pattern over a period of time to follow the inspection algorithm (respective blade linear images BI photographed at the predetermined time intervals in such a way that the image data are arranged at constant time intervals, Kobayashi [0157]) while controlling the sensor passage to a point of interest in the inspection target area as discussed in Motzer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Nelson Raymond Corby, Jr. (US 5867273), hereinafter ‘Corby’.
With regards to Claim 14, Motzer discloses the claimed invention as discussed in Claim 1.
However, Motzer does not specifically disclose a historical data archive for inspection data relating to the at least one target object, and the controller is further configured to access at least the historical data archive.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer in view of Kobayashi to use a historical data archive for inspection data relating to the at least one target object, and configure the controller to access at least the historical data archive to compare the archived (historical) and current measurements as discussed above.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Marco Pinter et al. (US 2014/0267549), hereinafter ‘Pinter’.
With regards to Claim 18, Motzer discloses the claimed invention as discussed in Claim 1.
However, Motzer does not specifically disclose the inspection data includes a video of a surveyed area, and wherein the controller is configured to add the video to previously archived video to create a video loop.
Pinter discloses creating a video loop consisting of a current or historical video segment (Abstract, [0040], [0046]), while previously archived video of a surveyed area and a controller adding these videos [0049]. 
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Thomas Eldred Lambdin et al. (US 2007/0226258), hereinafter ‘Lambdin’.
With regards to Claims 15 and 16, Motzer discloses the claimed limitations as discussed in Claim 1.
In addition, Motzer discloses inspecting different portions of the at least one target object.
However, Motzer does not specifically disclose the support platform is one of a plurality of support platforms that is configured to cooperatively inspect portions of the at least one target object (Claim 15) and the support platform has a plurality of sensor packages with each sensor package in a corresponding housing, and thereby a first sensor package of the plurality of sensor packages is configured to inspect one or more portions of the target object differently than a second sensor package of another housing (Claim 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer in view of Lambdin to use a plurality of support platforms that is configured to cooperatively inspect portions of the at least one target object (Claim 15) where the support platform would have a plurality of sensor packages with each sensor package in a corresponding housing, and thereby a first sensor package of the plurality of sensor packages is configured to inspect one or more portions of the target object differently than a second sensor package of another housing (Claim 16) to be able to inspect different physical areas of the asset at the same time thus saving inspection time while using a plurality of (different) sensor packages to inspect particular areas of inspection concern (exterior vs. interior areas, different height areas, etc.) resulting in a comprehensive and flexible inspection system for a versatile use.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Douglas Moore (US 2013/0325181), hereinafter ‘Lambdin’.
With regards to Claims 17 and 21, Motzer discloses the claimed limitations as discussed in Claims 1 and 20.
However, Motzer does not specifically disclose the controller is configured to define a crash avoidance residence zone for the support platform to avoid contact with the at least one target object, another support platform, or with another object other than the target object (Claim 17) and defining a crash avoidance residence zone to avoid 
Moore discloses the controller is configured to define a crash avoidance residence zone for the support platform to avoid contact with the at least one target object, another support platform, or with another object other than the target object (Data from the sensors 350 may be transmitted to the controller 260. The sensed data may be combined by the controller 260 to establish bounds of the surface features of an object under inspection. The sensors 300, such as sensors 350, in the arm 120 and/or the wrist 130, may detect the clearance of the approach to the object to be inspected [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Motzer in view of Moore to define a crash avoidance residence zone for the support platform to avoid contact with the at least one target object, another support platform, or with another object other than the target object to prevent collisions while moving the manipulator (Moore [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2857